DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1-12 and 18-20, he prior art fails to teach that the SiPM devices in the plurality of regions transmitting signals to a plurality of distinct timing pick-off circuits where a first number of SiPM devices are included only in a first region of the plurality of regions, a second number of SiPM devices are included only in a second region of the plurality of regions, and a third number of SiPM devices are included in two or more of the first region, the second region, and a third region of the plurality of regions as claimed in independent claims 1 and 18.
Regarding claims 13-17, the prior art fails to teach transmitting third signals generated at SiPM devices included in a third region of the SiPM device array to a third timing pick-off circuit via a third output array, the SiPM devices included in the third region are also included in one or more of the first region and the second region; generating a third hit signal corresponding to the third region of the SiPM device array at the third timing pick-off circuit as claimed in independent claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Fries et al. (US 20150001399) teaches a plurality of timing pick-off circuits but fails to teach the allowable subject matter above.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571-272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOON K SONG/Primary Examiner, Art Unit 2884